ELLISON, J.
This action is on a fire insurance policy. Plaintiff recovered in the trial court.
The evidence disclosed that the application signed by plaintiff contained false statements as to the amount of incumbrances on the property, and as to the cash value of the property. It also made a false statement as to the chimneys — stating they were built from the ground up, when in fact, they were built from -the upper joist. On the margin of the application was printed, in large type: “We do not insure property where stovepipe enters brick chimney from the bottom, as they are very dangerous.”
insurance: appHcaUon-^stoppei. But the evidence further disclosed that the application was written by defendant’s agent, that they knew all about the property and how the chimneys were built; that they made the loans as agents for the parties who held the incumbrances on the property. This, we think, estops thfe insurance company from claiming exemption from liability by reason of statements made in the application.
*488—: limitations of agent’s authority. *487.But it is insisted that the agents’ authority was limited by the terms of the application printed on thfe margin *488thereof, as above set out, to- insuring .buildings with brick chimneys built from the 0 # ° . ground. But it was sliown by other portions of the application, that this was a misstatement, for it is stated that the company will insure buildings out of that class by the assured agreeing to build brick flues.
The printed matter here was not like that in Mensing v. Ins. Co., 36 Mo. App. 602. There the agent’s authority was limited to the insurance of “farmhouses, barns, and outbuildings; private dwellings and private barns in towns” and “no authority is given any agent to take any application on any other class of property.” In the face of this, the agent insured a boarding house and saloon.
—: policy limiting authority to waive. Again it is brought to our attention that the policy itself contained a stipulation: . “No person shall have power to waive any of the conditions of this contract except the secretary, who is the general manager of the underwriting department, and then only in writing signed by such officer and attached to and made a part thereof.” This, however, necessarily referred to matters transpiring after the provision went into effect, which would be, of course, subsequent to issuing the policy. Nixon v. Ins. Co. 69 Mo. App. 351; Wooldridge v. Ins. Co., 69 Mo. App. 413; Williams v. Ins. Co., 73 Mo. App. 607.
The case here is unlike that of Shoup v. Ins. Co., 51 Mo. App. 286, and Lama v. Ins. Co., 51 Mo. App. 447; there the limitation of agents’ authority was in the application and policy. The policy provided that it should be void if the assured “has” made the misrepresentations. This, and other portions of the policy, refers to the applications. The policy also refers to certain conditions of title and stipulates that if they are otherwise than as represented the policy shall be void. The wording of the terms of the applications and policies in the Shoup and Lama and Mensing *489cases put them out of the class of cases to which this belongs; while the application and policy in this case puts it in the class of cases to which Thomas v. Ins. Co., 20 Mo. App. 150, and Shell v. Ins. Co., 60 Mo. App. 644, belong.
—: knowledge agency. But it is suggested by defendant that the knowledge which the defendant’s agents had was. not acquired by them during the course of their agency for defendant. The fact is the knowledge of the agents of the incumbrances was acquired by them during the negotiation for the insurance. The loans and insurance were practically negotiated together. So, therefore, the knowledge of the agents, if not contemporaneous with the application, was so recent as to be deemed present in their minds. Hayward v. Ins. Co., 52 Mo. 190; Trundle v. Ins. Co., 54 Mo. App. 196; George v. Railway, 40 Mo. App. 446; Wade on Notice, sec. 689. There is a class of cases where knowledge of an agent dealing for himself, or where the business is antagonistic to that of his principal, will not be attributed to the principal. Johnston v. Shortridge, 93 Mo. 227; Bank v. Lovitt, 114 Mo. 519; Hyde v. Larkin, 35 Mo. App. 366. So, also, if he be the agent of two principals who are dealing with each other, his knowledge will not be attributable to either in a transaction in which he did not represent them. Benton v. Bank, 122 Mo. 332.
—: mutual com-edge- estoppel. Defendant complains of the refusal of its third instruction which told the jury that defendant, being a mutual insurance company, its agents could not waive or modify any of the terms of the policy. This was rightfully refused. There was nothing in the policv in suit, as has been already shown, which prevented a waiver by agents as in any other company. The case is unlike that of Froehly v. Ins. Co., 32 Mo. App. 302. There is nothing in that case which would not permit the same general principles as to waiver and *490estoppel by the knowledge and conduct of agents, as apply to ordinary companies. And such is the rule. 1 May on Ins., secs. 139-143. It has been applied to mutual companies, though without comment, in Williams v. Ins. Co., 73 Mo. App. 607; Cagle v. Ins. Co. (not yet reported).
Some objections are made to the court’s modifying defendant’s instructions but no exceptions seemed to have been saved.
After a full examination of the record we conclude the judgment should be affirmed.
All concur.